DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 7/28/2022.
Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments filed on 7/28/2022 with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Young (USPAN 2016/0342890) in view of Ghosh (USPAN 2020/0356809) and Jagannathan (USPAN 2020/0008171).
Consider claims 1 and 15, Young discloses a computer-implemented machine learning model training method (see paragraph 50 and figure 6 (reproduced below for convenience)), and a corresponding inferencing engine, comprising: one or more processors coupled to one or more memories (see paragraphs 69 and 73, wherein disclosed is said processors and memories): 
receiving, at a computer memory, training data (see figure 5, wherein disclosed is said receiving); and 
training, on a computer processor, a machine learning model on the received training data using a plurality of batch sizes to produce a trained processor (see figure 6 and paragraph 50, wherein disclosed is a plurality of batch sizes for a plurality of layers).

    PNG
    media_image1.png
    395
    657
    media_image1.png
    Greyscale

Although Young implies calculating a plurality of activations during a forward pass of the training (see figures 5 and 6 and paragraph 50), Young does not specifically disclose calculating a plurality of activations during a forward pass of the training and discarding at least some of the calculated plurality of activations after the forward pass of the training.
Ghosh teaches calculating a plurality of activations during a forward pass of the training and discarding at least some of the calculated plurality of activations after the forward pass of the training (see paragraph 55: performing a plurality of activations during a forward pass and removing the activations from memory when they have finished their forward pass through the last layer of a neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Young and combine it with the noted teachings of Ghosh. The motivation to combine these references is to provide a method for artificial intelligence accelerators (see paragraph 1 of Ghosh).
Young in view of Ghosh do not specifically disclose calculating an optimized batch size schedule, wherein the optimized batch size schedule comprises a plurality of batch sizes. 
Jagannathan teaches calculating an optimized batch size schedule, wherein the optimized batch size schedule comprises a plurality of batch sizes (see paragraph 36: batch scheduler 118 can batch schedule based on various factors, such as size of batch). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Young in view of Ghosh and combine it with the noted teachings of Jagannathan. The motivation to combine these references is to provide context-based personalized notification batching (see paragraph 3 of Jagannathan).

Consider claim 13, Young discloses that the machine learning model comprises a feedforward network (see figures 5 and 6, wherein disclosed is said feedforward network).

Consider claim 14, Young discloses a machine learning model using the method of claim 1 (see paragraph 53: compiling a neural network model for execution on the circuit)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Young (USPAN 2016/0342890) in view of Ghosh (USPAN 2020/0356809), Jagannathan (USPAN 2020/0008171), and Chandra (USPAN 2019/0266015).
Consider claim 2, although Young in view of Ghosh disclose a forward pass of the training (see above), Young in view of Ghosh do not specifically disclose calculating an optimized batch size schedule.
Chandra teaches calculating an optimized batch size schedule (see paragraph 44: the scheduler chooses a batch size for each DNN workload).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Young in view of Ghosh and combine it with the noted teachings of Chandra. The motivation to combine these references is to provide a method to support multiple DNN models and to achieve acceptable performance on a typical edge device (see paragraph 5 of Chandra).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Young (USPAN 2016/0342890) in view of Ghosh (USPAN 2020/0356809), Jagannathan (USPAN 2020/0008171), Chandra (USPAN 2019/0266015), and Odry (USPAN 2020/0020098)
Consider claim 3, Young in view of Ghosh do not specifically disclose calculating an optimized batch size schedule.
Chandra teaches calculating an optimized batch size schedule (see paragraph 44: the scheduler chooses a batch size for each DNN workload).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Young in view of Ghosh and combine it with the noted teachings of Chandra. The motivation to combine these references is to provide a method to support multiple DNN models and to achieve acceptable performance on a typical edge device (see paragraph 5 of Chandra).
Young in view of Ghosh and Chandra do not specifically disclose an activation regeneration pass of the training.
Odry teaches an activation regeneration pass of the training (see paragraph 51: regenerative layers 212 and 222).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Young in view of Ghosh and Chandra and combine it with the noted teachings of Odry. The motivation to combine these references is to provide a method for training a neural network (see paragraph 7 of Odry).

Consider claim 4, Young in view of Ghosh do not specifically disclose calculating an optimized batch size schedule.
Chandra teaches calculating an optimized batch size schedule (see paragraph 44: the scheduler chooses a batch size for each DNN workload).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Young in view of Ghosh and combine it with the noted teachings of Chandra. The motivation to combine these references is to provide a method to support multiple DNN models and to achieve acceptable performance on a typical edge device (see paragraph 5 of Chandra).
Young in view of Ghosh and Chandra do not specifically disclose a gradient generation pass of the training.
Odry teaches a gradient generation pass of the training (see paragraph 51: gradient generation pass).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Young in view of Ghosh and Chandra and combine it with the noted teachings of Odry. The motivation to combine these references is to provide a method for training a neural network (see paragraph 7 of Odry).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Young (USPAN 2016/0342890) in view of Ghosh (USPAN 2020/0356809), Jagannathan (USPAN 2020/0008171), and Scelzi (USPAN 2012/0065789).
Consider claim 12, although Young in view of Ghosh teach training a network (see above), Young in view of Ghosh do not specifically disclose metering use of memory and generating an invoice based on the metered use.
Scelzi teaches metering use of memory and generating an invoice based on the metered use (see paragraph 137: generating records such as invoices and usage reports).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Young in view of Ghosh and combine it with the noted teachings of Scelzi. The motivation to combine these references is to provide a method for providing information regarding energy performance, which helps understand and control energy-related costs (see paragraph 3 of Scelzi).

Allowable Subject Matter
Claims 5-11 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412